In my opinion, the appeal should not be dismissed but the judgment should be affirmed on merits. It is urged on behalf of respondents, and the view is expressed in the prevailing opinion, that, because defendants served and filed a joint notice of appeal, and because two of them neither filed a bond on appeal nor an affidavit of impecuniosity, the appeal should be dismissed as to all of the defendants. While there seems to be some conflict in the adjudicated cases with respect to the effect of the service of a joint notice of appeal under a state of facts similar to those here presented, much of such apparent conflict disappears when considered in the light of the different statutes regulating appeals. The reason for the conflict is thus stated in 3 C.J. 1007:
"In some jurisdictions where a judgment or decree is rendered against parties jointly liable, or having a joint interest in the subject matter of the litigation, one of the parties may appeal or sue out a writ of error, although his coparties do not join. The general rule, however, requires a joinder in such a case, unless there is a statute to the contrary or the case falls within some exception to the rule. Statutory appeals, unless they are such as follow the practice on writs of error, or unless the statute expressly requires it, are not subject to the rule of joinder; and any party may appeal the whole cause whether the judgment against him is joint or several, when a statute provides that `any party' aggrieved may appeal, or that an appeal shall be allowed of course from any judgment or decree." *Page 54 
We have a statute, R.S. Utah 1933, § 104-41-4, which provides:
"Any party to a judgment or decree may appeal therefrom."
Under the provisions of the statute just quoted, Mrs. Geary had a right of appeal without joining her codefendants as appellants either in the notice of appeal or in the undertaking or affidavit of impecuniosity required to perfect the appeal. Apparently in two of the jurisdictions from which cases are cited in support of the view that the appeal in the instant case should be dismissed, the courts by order fix the manner of perfecting the same. Thus in the case of First Congregational Church ofHarvard v. Page, 225 Ill. 267, 99 N.E. 453, it is said:
"It has been repeatedly held by this court that the right of appeal is purely statutory, and that a party, to avail himself of such a right, must strictly comply with the order of the court granting the appeal, and when a joint appeal is prayed and allowed, all the appellants must sign the appeal bond, or the appeal, on motion, will be dismissed. Hileman v. Beale,115 Ill. 355, 5 N.E. 108; Tedrick v. Wells, 152 Ill. 214;38 N.E. 625; Town v. Howieson, 175 N.Y. 85, 51 N.E. 712; Ellison v.Hammond, 189 Ill. 470, 59 N.E. 966; Fortune v. Gilbert,207 Ill. 235, 69 N.E. 857. It has also been held that, where a joint appeal has been prayed and allowed, if the appeal bond is signed by only one of the appellants, the appeal must be dismissed, and that the defect in perfecting the appeal cannot be cured by filing a new appeal bond in this court, which is signed by all the appellants."
To the same effect are the other cases cited in the prevailing opinion from Illinois as well as those from Colorado. It was held in the Washington case cited in the prevailing opinion that:
"Under Laws 1893, p. 122, § 5, providing that all parties whose interests are similarly affected by any judgment may join in the notice of appeal, which shall be served `upon all parties who have appeared in the action'; and section 6, which provides that, unless an appeal bond be filed within five days after the giving of such notice, the appeal `shall become ineffectual for any purpose,' — a joint notice of appeal by several defendants against whom judgment had been rendered conferred no jurisdiction, where the required *Page 55 
bond was signed by only one of them, and did not purport to be for the benefit of the others, and such notice was not sevred on those who did not join in such bond."
The foregoing quotation is from the syllabus in the case ofHopkins v. Satsop Ry. Co., 18 Wn. 679, 52 P. 349, and reflects the conclusion reached by the majority of the court. It will be observed that the statutes involved and the cases cited in support of the view that the appeal in the instant case should be dismissed are unlike our statute. On the contrary, the California statute granting the right of appeal, which was in effect at the time of the decision of the case of Meyer v.City of San Diego, 130 Cal. 60, 62 P. 211, was substantially the same as our statute. Such statute provided that:
"Any party aggrieved may appeal in the cases prescribed in this title." Fairall's Code of Civil Procedure, Ann. Calif. 1916, part 1, § 838, p. 1023.
It is the established doctrine in this jurisdiction that
"the right to an appeal is a constitutional, as well as a valuable right, and ought not to be denied except where it is clear the right does not exist, or has been lost or abandoned."Boucofski v. Jacobsen, 36 Utah 165, 104 P. 117, 26 L.R.A. (N.S.) 898.
In this case counsel for Mrs. Geary was also counsel for the other two defendants, and as such was the proper person to serve or be served with notice of appeal. Had Mrs. Geary filed a separate notice of appeal, service thereof could have been had upon counsel who appeared for her because he was also counsel for the other two defendants. By all of the defendants joining in giving notice of appeal the purpose of the notice was fully accomplished, and the situation is the same as if Mrs. Geary had appealed separately and given notice thereof to plaintiff and her codefendants. Mrs. Geary's codefendants, having joined in the notice of appeal, may not well be heard to say that they were without notice of appeal. The purpose of notice of appeal is quite unlike *Page 56 
the purpose of an assignment of error. The former is to advise the parties to the proceeding that an appeal has been taken, the latter in the nature of a pleading to advise the appellate court and the other parties to the cause concerning what is complained of. The purpose of an assignment of error being so unlike the purpose of a notice of appeal, the law applicable to the former would seem to be of little, if any, aid in determining the law applicable to the latter. Our statutes, R.S. Utah 1933, § 104-41-6, provide that an appeal may be perfected by appellant giving an undertaking, or, in case of impecuniosity, by making and filing an affidavit as by law required. The apparent purpose sought to be accomplished by that statute is to give to impecunious litigants an equal opportunity to prosecute an appeal as is afforded to those who are able to give the required undertaking. The fact that Mrs. Geary was unable to give an undertaking on appeal and was compelled to make and file in lieu thereof an affidavit of impecuniosity should not militate against her right to be heard on appeal.
In my opinion, the rule announced by the Supreme Court of California in the case of Meyer v. City of San Diego, supra, is sound, and, in the light of the similarity of our law and that of California with respect to appeals, should be followed in the instant case. Moreover, Mrs. Geary's codefendants have requested to be relieved of their default in failing to timely file an undertaking on appeal. It is within the discretion of this court to grant their request. To permit them to do so cannot prejudice the plaintiff. In my opinion, the request should be granted.
Plaintiff brought this action to recover upon a promissory note. The complaint is in the usual form of an action upon a promissory note. Defendants were sued as indorsers of the note. They filed separate answers. A trial of the issues raised by the pleadings resulted in a judgment in favor of the plaintiff for the amount owing upon the note together with an attorney's fee as provided for in the note and for *Page 57 
costs. Defendants appeal. A number of defenses were interposed by defendants, only two of which are relied upon by them for a reversal of the judgment. They contend: (1) That by their endorsement and transfer of the note to plaintiff they assumed no liability for the payment thereof, and (2) that, if they were ever liable as indorsers of the note, they were relieved from such liability because of the failure of the plaintiff to serve notice upon them of the failure of the makers of the note to pay the same. The note sued upon is negotiable in form. It was secured by a real estate mortgage which, among other things, provided that the mortgagor should pay the taxes on the mortgaged property. Defendant Edward G. Geary was made the payee of the note and the mortgagee in the mortgage. Plaintiff and defendants Edward L. Geary and Mrs. Edward L. Geary entered into a written contract for the exchange of some real and personal property. The note here involved was transferred to the plaintiff as part of the consideration which she was to receive in that transaction. Prior to the delivery of the note to plaintiff, the defendants, and each of them, signed his or her name on the back of the note. The mortgage which secured the payment of the note was assigned to the plaintiff. The written contract of plaintiff and defendants, Edward L. Geary and Mrs. Edward L. Geary, for the exchange of properties, contained, among others, the following provisions: Mr. and Mrs. Edward L. Geary agree to "convey (to plaintiff) by endorsement and assignment of interest, one certain promissory note and mortgage, together with accrued interest thereon." At the trial parol evidence was offered and received as to what was said at the time of the transaction for the exchange of properties by the parties with respect to the liability, if any, that Mr. and Mrs. Edward L. Geary were to assume as to the payment of the note involved in this litigation. Defendants Mr. and Mrs. Edward L. Geary testified, without objection, that they signed their names on the back of the note merely for the purpose of transferring their interests in the note to the plaintiff, and *Page 58 
that nothing was said about their guaranteeing the payment thereof. Ross C. Davis testified that he acted as agent for Mr. and Mrs. Edward L. Geary, and also for the plaintiff, in the transaction whereby they agreed to an exchange of properties; that during the negotiations he informed the Gearys that plaintiff was not familiar with the value of the property covered by the mortgage, and that she would not enter into the contract for the exchange of properties unless they (the Gearys) would guarantee the payment of the note. The testimony of the plaintiff is to the same effect. The testimony of Mr. Davis and plaintiff as to what was said with respect to guaranteeing payment of the note was received over timely objections and exceptions on behalf of defendants. The admission of such evidence is assigned as error. The trial court found that "the agreement and understanding between the plaintiff and the defendants Edward L. Geary and Mrs. Edward L. Geary at the time of their endorsement of the said note was that they, the said defendants, would guarantee payment of said note and that their endorsement would be unqualified." The foregoing finding is questioned by one of the assignments as being without support in the evidence.
Upon the question of notice given to the defendants Mr. and Mrs. Edward L. Geary of the nonpayment of the note sued upon, the evidence is as follows: Plaintiff offered evidence tending to show that, on the date the note became due, demand was made upon the makers thereof that they pay the same, but the note was not paid; that thereupon, and on the due date, the Deseret National Bank, where the note was made payable, prepared a notice informing the indorsers that the note was due and unpaid, and that the holder of the note looked to the indorsers for payment. Plaintiff's evidence further tends to show that one of such notices was addressed to Mr. and Mrs. Edward L. Geary at the address where they resided; that the address was written on the notice and placed in an envelope containing a slot or window in it; that the names and address could be seen through the *Page 59 
transparent portion of the envelope; that the envelope so containing the notice so addressed was deposited in the United States post office and the postage thereon prepaid. Defendants Mr. and Mrs. Edward L. Geary each denied having received the notice. The foregoing evidence is all that need be considered in determining the questions which divide the parties on this appeal.
Defendants here contend that the note in question was not negotiable because it was secured by a real estate mortgage, in support of which contention they cite the following cases:Donaldson v. Grant, 15 Utah 231, 49 P. 779; Prudential Ins.Co. of America v. Folsom, 48 Idaho 538, 283 P. 609; Pitman
v. Walker, 187 Cal. 667, 203 P. 739; Mathews v. Wilson,38 Cal.App. 148, 175 P. 647; Stoner v. Security Trust Co.,47 Cal.App. 216, 190 P. 500; W.P. Fuller  Co. v. McClure,48 Cal.App. 185, 191 P. 1027; Central Savings Bank of Oakland v.Coulter, 72 Cal.App. 78, 236 P. 956; Cornish v.Woolverton, 32 Mont. 456, 81 P. 4, 108 Am. St. Rep. 598; also note 32 L.R.A. (N.S.) 858, at page 862; and note 45 A.L.R. 1074, at page 1079. It is urged that, prior to the amendment of our Negotiable Instruments Law by Laws of Utah 1925, c. 2, p. 2, a note secured by a real estate mortgage in the hands of one who at the time he received such note knew it was so secured is not negotiable, notwithstanding such note is negotiable in form. It is further contended that the nature of the note in question as to negotiability must be determined by the law as it was when the note was executed. The note in question was executed prior to the amendment of 1925. Some of the cases cited by appellants support their position, while others are distinguishable from the case in hand. We, however, need not pause to determine whether the note here involved is or is not negotiable. A determination of that question would not necessarily be controlling in this case.
No issue is raised by the pleading involving the validity of the note. So far as is made to appear, the makers of the note are liable for the payment thereof. Nor is the right of *Page 60 
the plaintiff to sue on the note without foreclosing the mortgage given to secure its payment made an issue or questioned by the pleadings filed in the cause.
A blank indorsement consists of signing one's name on the back of the instrument. One who indorses a negotiable instrument in blank or without qualification warrants to all subsequent holders in due course: "(1) That the instrument is genuine and in all respects what it purports to be. (2) That he has a good title to it. (3) That all prior parties had capacity to contract. (4) That the instrument is, at the time of indorsement, valid and subsisting. And, in addition, he engages, that on due presentment it shall be * * * paid * * * according to its tenor, and that if it is dishonored and the necessary proceedings on dishonor are duly taken, he will pay the amount thereof to the holder, or to any subsequent indorser who may be compelled to pay it." R.S. Utah 1933, § 61-1-67. By the weight of authority, one who indorses a negotiable instrument in blank may not show by parol testimony that he did not assume the liability of an indorser. Assuming for the moment that parol evidence is admissible to show that a blank indorser of a negotiable instrument did not assume the liability generally incident to such indorsement, still such holding would not aid the defendants. If parol evidence may be received to show an agreement was entered into whereby an indorser is to be relieved of the liability of an indorser, obviously parol evidence should be received to show the contrary, or to show what liability the indorser did agree to assume when he wrote his name on the back of the instrument. If, as is urged by appellants, the provision in the exchange contract whereby the Gearys agreed "to convey by endorsement and assignment of interest" the note and mortgage means something different from the usual liability of one who writes his name on the back of a note, then, and in such case, there is an ambiguity as to the agreement of the parties, and it was proper to admit parol testimony as to what was the actual agreement of the parties. *Page 61 
Nor are the defendants in any better position if the note be held to be nonnegotiable. In a technical sense an indorsement applies only to negotiable instruments. The adjudicated cases are in conflict as to the liability assumed by an indorser of a nonnegotiable note. "However, all the courts agree that a payee of a non-negotiable note may become liable as an endorser by expressing such intent in his endorsement or by inducing the assignee to take it by an agreement to that effect." 8 C.J. 58. In the contract for the exchange of properties defendants agreed to convey by indorsement and assignment of interest the note and mortgage. To hold that the defendants in that contract merely intended to transfer title to the note would be to disregard entirely the term "endorsement" which has a well-known meaning in law and in common use. Moreover, there is ample evidence to support the trial court's finding that the defendants were to be liable on the note if the makers thereof failed to pay.
A more serious question is presented with respect to the sufficiency of the notice of non-payment of the note. That question is put at rest, however, by the finding of the trial court that the Gearys guaranteed the payment of the note. By the weight of authority, notice to an indorser of the failure of the maker to pay a nonnegotiable note need not be given. 8 C.J. pp. 59, 60, and cases cited in the footnotes.
Assuming the note here in question was negotiable, still by what we conceive to be the weight of authority the Gearys waived their right to notice of nonpayment by guaranteeing the payment thereof. The law is thus stated in Daniel on Negotiable Instruments, vol. 2 (7th Ed. 1933) § 1259, p. 1309:
"It is conceded on all sides that a verbal waiver is as effectual as a written one; and the weight of authority sustains the proposition that a parol promise to pay the note absolutely, made by the indorser at the time he indorses it, or a promise to pay it if the maker does not * * * is admissible to prove a waiver of demand and notice. Such evidence is not offered for the purpose of varying the written *Page 62 
contract of indorsement, which is simply to pay the note after exercise of due diligence against the maker, but to show that the parties have between themselves settled the amount of diligence to be required. It has been held differently, but the doctrine of the text seems to us more consistent with the principles upon which waivers are sustained."
Even though it be held that the notice of nonpayment which was mailed to the Gearys was fatally defective, still, on the findings of the court below that the Gearys guaranteed the payment of the note, the judgment appealed from should be affirmed, with costs to respondent.